Arrêté du Ministre de l'Industrie, des Mines et
“de l'Energie du 27 septembre 1978, portent
- Mise à l’enquête publique d'une demandé d'art.

mission au bénéfice des dispositions du décret
du 13 décembre 1948 relatif à la recherche el
l'exploitation des substances minérales du à:
groupe.
Le Ministre de l'Industrie, des Mines et de 1
gie,
Vu lo décret du ler Janvier 1863 sur les Mines,

Vu le décret du à di “eo 1946 institulant des dispraiticne
spéciales pour faciliter là recherche ‘et l'exploitation des duos
fancèe minéraies Qu scond groupe, ensemble les <ex
modifié ou complété;

Vu Je demande, déposée le 25 juin 1977, par à
Tunisia Company faisant élection de éomicile à Tonis, che

q
Ynat Mois (G0g} permis slémemaures d'un seul lauant éoit
ao km, et situé dane le Gouvernocei de Medecine, rapperto à
quatre mille neuf cent quaire vingt seine (13) périmtres éié-

Vu la convention, le ehier des chergs e1 leurs annexes signée
% Tunis, lo 29 mai 1872, entre l'Etat Tunisien dune part ot Ja
société Pecten Tunisia Company d'autre part;

Vu l'avis favorable émis our le Comité Cocsuliats des Mines
loin dé sa séance du 13 février 1378;

Vu l'avis favoréble émis par le Comité Consultuf des Minon
lors ds se séance du 15 février 1078;

Vu lo rapport du Directeur de l'Energie,
Arrête :

Article Premier, — IL est ordonné là mise à l'en-
quête publique pendant une durée d'un xaois à
compter de la date de publication du présent arrêté
au Journal Officiel de la République Tur
d'une demande déposée par la Société Pi
TUNISIA COMPANY visant à obtenir le bénéfice
des dispositions spéciales prévues per le décret du
13 décembre 1948 pour facliiter la recherche et | Ex
bloitation, des substances minérales du Zème groupe
et portant sur le permis 6e BIR AOUINE situé dans
le gouvernorat de Méderine et délimité confon:
ment aux dispositions de l'article 37 du décret du
ler Janvier 1953 sur les mines, par les autos de
repères des sommets figurant dans le tablear él
après : °

enne

Sommets| N° de repères | Sommets|.. N° de tepères
1 Intersection de La 15 282,279
frontière Algéro- 16 .. 276272
Tunisienne avec la 17 À
parallèle 366 18
2 336.366 19
3 336.344 26
4 372.344 21
5 372.336 22 248,260
6 388.336 23 248,268
7 388.272 24 244,268
8 338.272 25
9 358226 | 26
10 340.226 entre les ° .
11 340.216 sommets Froctièire
12 322216 Let 26 Alpéro-
13 322.236 Tuvisienne
4 282.238

56 Journal Officiel de la République

eiété du permis deyrons

dut, - Le présent à
toute la durée de l'énqué
dustrie, des Mines ei de
Bouvernorat de Miédémine,

côté sers affiché pendant
& au Ministère de l'In
Energie 66 au siège du

Art, 4. nfotmËment aux dispositions de l'ar-
ticle 4 du décrei du 14 décemabre 1948, toutes Oppo-
sitlons pourront étre fermulées par des tierce pen-
“lent là durée dé l'enquête.

Celles de ces oppositions Au porteront sur 13 Jpro-
sous, peine «le nullité,
aditions suivantes

a) ele devront être portées devant les tribunaux
compétents par: exploit d'ajoarmement signifié au
demandent pertant Ja dur <e l’enqué

0) signification par aëte exèra judiciaire du dit
exploit, devra être faite au Directæuy de 1 nergie.

(es opposants sont. lénus, sous peine de nuitée,

fempuir les deux

de faire élection de domicile à Tunis st de notifier
le Dopositions au demandeur par voie extra ju-
dlélaire,

Tunis, le 27 septecnbre 1978

Lo Ministre dé l'Indlustci, des Mines et dla l'Energie
Rachid SEA

VU

La Premier Master
Hédi NODIRA

de l'ineustrie, des Mines et

nergiie du à eplembre 1978, portant ins
ution d'un parmis de recherche die substan
minérales du 2ème groupe dit « Panmnig En
CPR

Le Mjnistr
gie:

de l'Industrie, des Mines et de l'Ener-

Vu Le décret du Jar Janvier
Vu le décrét du 15 di
spéciales pour fe
WELOS minérales

sur le Miase,

Sambre 1648, instilusnt des diggositiocs
te le reéchercho ct l'explosion ee nec
ène gaupe éanémbis les texten qui l'ous

VA la Goo ï3 pue Buttes Bessouroes
Tamis Ltd ciaprèn désigese taisant deco de dora
ie Ses 8 Axente do Mutuelleyilo, er enragatiée à a

ER On des Mines 61 ce 13 péolagle sous les mumélou 28.407 à

Roneies. dénands qar Ruelle La enciété grise noillete
srche de subnt
15 groupe dii Fermis Enfids pompertect
US PÉNEES élénectals one seul tenant ED
et St oué duns te Gouvernorais de Méboul ouevs
Mocastir et Muhdiaz

Vu la demsnde déposée le & @vril 1827, par VE
docno d'Activités Péolisre cLsgrée détignén « faisant
életion de domieio à Tunis, 1 Av. Khdceddine Fatas panne
Méca B Direction dés Mines o! de le, Géologie sous los mate
GRO HAE inclus, demande que laquelle L'Entrprin eus
jo sollicité l'ecribolion d'un permis dm rocherces cn peus
faces misérales cu Zone groups dit Pérdin Golf do meme
Mor comportens (nn) voie cet dix neuf pére nn
dans d'un #eul Senant doit 1256 Jan2, af elhué duas (ne Course
norats de Maboul, Sousse et Monastir,

Mu le lire en datg ds 29 mai 1978, encogistrée à le Direction
dus Mises ex de ia Géologie sous los nuttéros 24.200 à 28 0e

troguise ‘Tuni.

inelus, par lguells Etap 06 uites ont déquré que le donnes
do pennis | pet Bultes doit ra considéréo dès l'origine
go demande conjoice faite par les deux purtips en tue

d'obtenir le percis Entidn duos lindivision eu
Mu l'avis levorusle émis par le Cemité Conenltatif das Mines
lors do 86 réunion du 4 mans 1678
Vu 8 Convention, jo Cahier des Chuges et Jours ancaxes
Sruée à Tunis, lo 26 Mat 107, par L'État unision d'une puit

elle,

1978. Pag
L'Entcepriso Tunisienne d'Activiiés Pétrolière où Huiteu Benson
ces Tunisie Ltd d'autre part:

Vu le contrat d'assogieion conclu Le 24 Mai
L'Entreprise Tamisienne d'Avtivités Pétrolèresi un Étiss
ces Tunisie Ltd:

Vu Je Repport du Directeur de l'Energie,

Arrête :

Article Premier, — Est accordé, à. coraptet de Je
date de publication du présent arrêté ai Jounual
Officiel de la République Tunisienne à l'Entreprise
Tunisienne d'Activités Pétrolières CH AP) et Buttes
Ressources Tunisle Lid (UTTES), 6ous m
ges résultats de l'enquête publique prévue pi
décret du 13 décembre 1968, un perzrils de recl
de substances minérales du 2ère £rOuRE, dit « Per-
rais Enfida » comportant neuf cent sobrante GleUk
1962) périmètres élémentaires d'un seul tenant soft
«3848 km9) trois mille huit cent quaranie Hhuié kilo
mètres carrés:

Ce permis est délimité par les nuraëres de tepÈres
des sommets indiqués dans le tableau ci-après, COTI-
formément à l'article 87 du décret du ler janvier
1953 sur les Mines:

nee

Sommets | Numéro
de repère
1 | 360.734
2 | 37274
3 372.726
4 384.726
5 384.734
6 | 390.734
7 390.748
8 394.748
3 394.750
10 402.750
11 | 402.756
12 404.756
13 404,760
i4 406.760
15 | 406.762 424,726
16 410.762 2
17 410.760 : î
18 | 416760 |
19 416.762
20 422.762 i
21 422764
2 424.764 dintié
23 424766! 410,714
24 426.766 2
25 426.768
26 | 428768 : i
21 428.770 ! 2
18 436.770 i 4.720
29 436.168: PNEU
30 444.768
31 444.762
Er] 436762 | |
33 436.760
34 438760 : :
35 ASE | |
3 432758 | Î
37 | 432756 ;
38 430.756
39 40754 |
40 ! 42874
41 ji 428.750 U RTI6
42 | 426750 | 288,714
43 oi 426748 ! 396.714

Page 2770 Journal Officiel de la République

Nurnéro
de repère

| | 436.660
400702 | | 432.660
40270 | 452656
! i | 430,656
| j 430,644
| 390,680
406.696! | 386.680
UT 386.682
408.694 1 384.682
40B6Et | 1 184.684
ABGES | | 382.684
| 438688 | | 582.688
| 460.688 | 180.688
| 4676 | 180.690
SEE | 378.690
1 458670 |. 378.696
LT 376.694
| 448668 | 376.698
| 446.668 | 374,698
| 446 | 374702
440. | 360.702
40.664 | 360.784

|

|

pére Les sonxraets 119 et 120 Le pérlenètre est Da
rallèle à Ja côte et à 3 milles marins de celle-ci

Art, 2, — Les droits et obligations latifs au pré-
t permis seront régis par les dispositions du dé-

du Ler Janvier 1958 sur les Mines, auxquelles
s'ajouteront celles du décret du 14 décembre 1948,
ainsi que par celles de la Convention et du Canlier
des Charges gus-magntionnés.

anis, de 27 septembre 1978

Le Mhierre de l'indueicio, des Mines oi de V'Eneraio
Rachid SAR

vu

Le Frembne Mininire

Hédi NOBIIRA

Avrèté du Mini de l'industrie, des Mines et
de 1 du 2 septembre 1978. portant mie
d'une demende d'ad-

ons du décret

décembre 1.
exploitation des substances mil
groupe.
Le Minissre de lEadustrle, des Mines et de V'Ener-
gie:

Vu Le décret du der envier 1653, sur les Mines

Vu le deco dn 23 décrire 188, Instituan: 49e disposition
epéselss gour facilioc la recherche 21 l'axploiation des subs-
pee Pueg du éme groupe, enterislo kee textes Gui Fan
modifié cu complété.

Vu te demesdo dégosta lo  juilles 187, par Euties RessOernt
res LUE craprés désignée eButtes faisurt élection de demi
D es D Avenue de Mutuelleville, 61 enreatrés à ns

dredi 6 Oetolre 1978 Ne 66
